     Case: 1:17-cv-06260 Document #: 641 Filed: 11/02/18 Page 1 of 2 PageID #:4178



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


STATE OF ILLINOIS,                    )
                                      )
               Plaintiff,             )
                                      )      Case No. 17-CV-6260
v.                                    )      Judge Robert M. Dow, Jr.
                                      )
CITY OF CHICAGO,                      )
                                      )
               Defendant.             )

 MOTION TO EXTEND TIME FOR FILING COMMENTS BY FRATERNAL ORDER
                 OF POLICE CHICAGO LODGE NO. 7



        The Fraternal Oder of Police Chicago Lodge No. 7 (“Lodge”) files this motion to extend

the time for filing comments for the reasons stated below:

        1.     The Court has issued an order dated October 24, 2018 allowing the Lodge an
               extension of time until November 9, 2018 to file written testimony or affidavits.

        2.     The Lodge requests additional time in which to present this information based
               upon a review of the docket that shows a number of comments that are sealed and
               cannot be opened. The dockets numbers that are still unable to be read are 244-5,
               255, 258, 264, 289 to 295, 297 to 302, 303 to 305, 333, 388-9, 341-2, 345, 350,
               383, 385, 393, 389-404, 406, 512, 570, 597, 476, 479-42, 491, 512, 515, 536, 537,
               604, 515, 597 and 602.

        3.     Representatives of the Lodge would like to review these documents before they
               submit additional comments, testimony or affidavits. In addition, counsel for the
               Lodge will be attending a continuing legal education program of the American
               Bar Association Section of Labor and Employment Law between November 8,
               2018 and November 11, 2018, and will not be able to review any documents that
               will be due on November 9, 2018.


        For the foregoing reasons, we present the Lodge requests additional time of at least one

week to file supplemental testimony or at least one week after all documents are unsealed.


                                                1
  Case: 1:17-cv-06260 Document #: 641 Filed: 11/02/18 Page 2 of 2 PageID #:4179




                                           Respectfully submitted,

                                           /s/Joel A. D’Alba
                                           Attorney for Defendant
                                           City of Chicago


Joel A. D’Alba, ARDC #0571121
ASHER, GITTLER & D’ALBA, LTD.
200 W. Jackson Blvd., Suite 720
Chicago, Illinois 60606
(312) 263-1500
jad@ulaw.com
Attorneys for City of Chicago




                                       2
